tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx date date legend org organization name uil dollar_figure-00 xx date -aaddzeas address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated june 20xx you were held to be exempt from federal_income_tax under sec_501 of the intemal revenue code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a teport of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on may 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed a taxable return on form 1120-pc u s property and casualty insurance_company income_tax return for the year ended december 20xx with the philadelphia service_center for future periods you are required to file income_tax returns with the appropriate service_center indicated in the insteuctions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely renee b wells acting director eo examinations encl form 6018-a internal_revenue_service date date org address department of the treasury teige division golden gate avenue stop san francisco ca ‘taxpayer dentifcaton number fe tax_year s ended e peraon te contaclio number ‘contact numbers telophone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district cour after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number ‘you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifyou accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax retums for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a tequest for an extension of time is granted file retuns for later tex years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a cannot substitute for established irs procedures such as the formal appeals process the taxpayer_advocate reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number explanations of items ‘soha number or xr rom bbg-a fon 886-a nii ayer org legeno org organization name co-2 co-3 co-1 ton naber companies yoarfatodoned city city --xyz state xpa cpa xk date azoxk issue whether org a controlled_foreign_corporation meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts org hereinafter org was incorporated on january 20xx in city xyz under the city business corporation ordinance 19xx the primary purposes for which the corporation was formed are to engage in any lawful act or activity for which corporations may be organized under the ordinance without prejudice to the generality of clause hereof to transact all or any kinds of re- ingurance business in any part of the world save and except in the federation of city and city to do all such things as may be deemed incidental or conducive to the attainment of the above objects or either of them including where necessary the application_for all requisite licenses and governmental or other consents under any relevant ordinance or regulations thereunder in force from time to time the purposes of the corporation are to be carried out and conducted mainly outside city in conformance with sec_123 of the ordinance the liability of members is limited org is authorized to issue shares of dollar_figure per share the corporation actually issued only shares the founder revocable_trust who owns __ shares is the sole shareholder of the corporation the trust was created by founder for traditional estate_planning purposes in september 19xx the registered office of the corporation is located in city city city and city xyz the registered agent of the corporation is co-1 founder the trustee of the shareholder of org filed an election under internal_revenue_code sec_953 to be treated as a domestic_corporation for united_states tax purposes on october 20xx the election commenced on january 20xx internal_revenue_service records reveal that org was granted exemption as a small insurance_company described in sec_501 of the intemal revenue code on june 20xx commencing june 20xx for all tax years beginning before january 20xx when net written premiums or if greater direct written premiums do not exceed dollar_figuredollar_figure for tax years beginning on or after january 20xx the corporation is exempt if a gross_receipts for the taxable_year do not exceed dollar_figure and b more than percent of the gross_receipts for the taxable_year consists of premiums form 886-a of the treasury-internal revenue service catalog number 20810w publish no rs gov department page of6___ 886-a form rev date name of taxpayer org explanations of items ‘tax identification_number ‘schedule number or xia ‘yearperiod ended 20xx org is required to file annual information retum form_990 the form_990 retum filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form_990 for 20xx it was noted that org did accurately report being exempt under sec_501 on line j in the heading of the return since the passage of the pension funding equity act of org filed form_990 returns for tax years ended december 20xx and december 20xx org filed form 1120-pc for the 20xx tax_year on its form_990 returns filed for the year ended december 20xx org reported the following sources of income 20xx gifts grants and contributions program service revenue membership dues assessments interest on savings dividends gain of sale of assets other income totals org was originally operated to accept reinsured risk that originated as appearance protection vebicle service contracts with national warranty insurance risk retention group serving as the direct writer and co-3 serving as the administrator this arrangement changed after co-2 filed for bankruptcy in tune 20kx subsequent to the bankruptey of co-2 org operated primarily to directly insure vehicle service contracts for new and used cars sold by certain auto dealerships in the state of xyz the vehicle service contracts are for appearance protection sealant contracts written by co-3 founder is the long time business operator in the chemical industry that produces chemicals used in the appearance protection sealant in 20xx specifically org did not engage in new insurance_business nor was the company in run-off status during the year org’s primary activity was to pay claims arising from existing appearance protection certificates still outstanding and to make reimbursements for any policies cancelled by consumers org did not receive any premium income in 20xx the organization did pay a refund of premium in the amount of dollar_figuredollar_figure org’s 20xx gross_receipts consisted of interest from temporary savings dividends from publicly_traded_securities and gain from the sale of assets org's gross_receipts are less than the dollar_figuredollar_figure limitation imposed by the pension funding equity act of however based on the sources of receipts reported on the 20xx form_990 return premium income was not more than of the corporation’s gross_receipts there is no evidence of any other significant activities conducted by org during 20xx form 8b6-a separment ofthe treasuy-interaal revenue sarvice catalog number 20810w publish no rs gov page of8__ on 886-a farm fav deruary name of txpayer org explanations of items ta war norbar tee nib ot yeatparod ended 20xx during the 20xx tax_year org did aot claim to be tax-exempt the corporation filed form 1120-pc u s property and casualty insurance_company income_tax return for the 20xx tax_year and paid tax on its taxable_investment_income altbough org was not in voluntary run-off or court ordered liquidation status in 20xx the corporation is deemed to be an insurance_company under subchapter_l of the internal_revenue_code because it continued to pay claims and or refunds on existing policies however org does not qualify for tax-exempt status under sec_501 for the 20xx tax_year because it failed to meet the new requirements for tax-exempt status as described in the pension funding equity act of law prior_law lr c sec_501 provides that certain entities are exempt from taxation included in these entities are ijnsurance companies ot associations other than life including interinsurers and reciprocal underwriters if the net written premiums ot if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c sec_501 a if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of lr c sec_501 a the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of ' current law for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct of net written premium ceiling to dollar_figure per year notice_2006_42 lr b date form 886-a department of the treaburyntemal revenue service page of6 publish noire gov catalog number 20810w 886-a explanations of items for rev date name of taxpayer org the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 yearperied ended 12oxx tax wentfication number ‘scheule number of oxnet if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier government's position interval revenue code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax reform act of 19xx tra-86 eliminated the distinction between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figuredollar_figure to dollar_figuredollar_figure therefore under tra to qualify for exemption as a small ingurance company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year congress intended to curb this loophole in the jaw by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies on april 20xx president signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figuredollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees form 886-a of the treasury-internal revenue service catalog number publish no rs gov department page 0f6__ 886-a form_886 rev date name oftaxpayer org explanations of items tax klentiication number beneduie nuvibar or ace yeadpened ended 20xx the new legislation amended sec_501 for tax years beginning after december 20xx the new law replaced the written premiums test with a gross_receipts and percentage of premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could eam for each taxable_year therefore for years beginning after december 20xx small insurance_companies can not have gross_receipts in excess of dollar_figuredollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts more than must be derived from premium income the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under sec_501 in 20xx because its gross_receipts do not consists of adequate premiums to meet the more than test imposed by the new law during the 20xx tax_year org did not receive positive premium income on the 20xx form_990 retum org reported negative premiums of dollar_figure which typically represent reimbursements of premiums to consumers for cancellation of the insurance policies the reimbursements were reported on the 20xx retum as a negative income item instead of reporting such reimbursements as an expense item based on the audit org’s gross_receipts for 20xx are as follows 20xx premiums dividends and interest from o- interest on temporary savings securities gain on sale of assets other income gross_receipts do gross_receipts exceed dollar_figuredollar_figure limitation of gross_receipts premiums do premiums exceed of gross_receipts does org meet the gross_receipts_test no no no does org qualify for exemption under sec_501 no conclusion 1120pc note as a stack corporation the alternative gross_receipts_test dollar_figuredollar_figure is not available to org such alternative test is available to mutual insurance_companies only form 886-a of the treasury-internal revenue service catalog number 20810w publish no rs gov cepariment page of6__ _ 886-a fe fev date name oftaxpayer org explanations of items tax wenificalion number seneae number of ert yaarlpariod ended 20xx the principal gross_receipts tests consist of two paris the corporation must satisfy both parts of the dollar_figuredollar_figure gross_receipts_test in this case org does meet part-one of the dollar_figuredollar_figure gross_receipts limitation permitted for small insurance_companies however org does not satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xx org must satisfy both parts of the dollar_figuredollar_figure gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 of the code if org fails to meet either component of the two part test then it fails to qualify for exemption as a small insurance_company as a stock corporation the altemative gross_receipts_test dollar_figuredollar_figure is not available to org based on the above analysis it is determined that org was properly recognized as a tax-exempt small insurance_company for years prior to december 20xx however due to the change in law the corporation tno longer qualifies for tax-exempt status for the tax_year ended december 20xx because it fails to comply with the dollar_figure gross_receipts_test imposed by the pension fund equity act of as such it is recommended that org’s tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position the proposed revocation issue was discussed with cpa cpa and representative for org during a telephone call held on may 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable_year 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax- exempt small insurance_company because its gross_receipts do not consists of adequate premiums to meet the dollar_figure gross_receipts_test as described in the pension funding equity act of required of entities to qualify for exemption under sec_501 c of the internal_revenue_code c therefore revocation of org’s tax-exempt under sec_501 is proposed effective january 20xx d org is required to file an income_tax return for calendar_year ended december 20xx form bbg-a of the treasury-internal revenue service publish no re gov department catalog number 20810w page of 6__
